United States Court of Appeals
                      For the First Circuit


No. 18-1347

              INDUSTRIA LECHERA DE PUERTO RICO, INC.,

                       Plaintiff-Appellant,

                                v.

     RAMÓN GONZÁLEZ BEIRÓ in his official capacity as ACTING
  SECRETARY OF THE PUERTO RICO DEPARTMENT OF AGRICULTURE; JORGE
 CAMPOS MERCED, in his official capacity as ADMINISTRATOR OF THE
          PUERTO RICO MILK INDUSTRY REGULATORY OFFICE,

                     Defendants-Appellees, and

        SUIZA DAIRY, CORP.; VAQUERÍA TRES MONJITAS, INC.,

          Intervenor-Defendants, Intervenor-Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on March 1, 2021, is amended
as follows:

     On page 12, line 17, replace "reign" with "rein"